Y¢

Case 1:18-cv-03526-.]RS-TAB Document 1 Filed 11/13/18 Page 1 of 13 Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

 

JOSEPH KOEBERLEIN, on behalfofhimself

and those similarly situated, § INDIVIDUAL AND COLLECTIVE ACTION
607 Summit Drive FOR UNPAID MINIMUM WAGE AND
Plaintield, IN 46168 _ § OVERTIME UNDER FLSA
Plaintiff, INDIVIDUAL AND CLASS ACTION FOR
§ VIOLATIONS OF THE INDIANA
v. COMMON LAW
SAGAMORE HOME MORTGAGE, LLC No.
2629 Waterfront Parkway East Drive,
Suite 350 § JURY TRIAL DEMANDED

Indianapolis, IN 46214

DOUGLAS DODSON NQV 7 3 gm
2086 Glendon Way U_ S_ CL l l
Pleasant Grove, UT 84062 § lND!ANAF'OFE§§ PFF/CE
: 1 ND/ANA
and l
SCOTT COLE § ja § x
6492 Timber Terrace \ 1 518 ._cV- 3 5 §§ § -TAB
Brownsburg, IN 461 12
and
SCOTT PEACHEE
8096 W. 350 N.

Thorntown, IN 46071
and

JOHN DOES 1-1 0 , §
C/O SAGAMORE HOME MORTGAGE, LLC §
2629 Waterfront Parkway East Drive, 5
Suite 350

Indianapolis, IN 46214

Defendants.

 

Case 1:18-CV-03526-.]RS-TAB Document 1 Filed 11/13/18 Page 2 of 13 Page|D #: 2

INDIVIDUAL, COLLECTIVE. AND CLASS ACTION COMPLAINT
Named Plaintiff Joseph Koeberlein (hereinafter referred to as “Named Plaintiff’), on
behalf of himself and those similarly situated, by and through undersigned counsel, hereby
complain as follows against Defendant Sagamore Home Mortgage, LLC, Douglas Dodson, Scott
Cole, Scott Peachee, and John Does 1-10 (hereinafter collectively referred to as “Defendants”).

INTRODUCTION

1. Named Plaintiff has initiated the instant action to redress Defendants’ violations
of the Fair Labor Standards Act (“FLSA”) and Indiana common law. Named Plaintiff asserts
that Defendants failed to pay the minimum wage and overtime wages to him and other similarly
situated individuals in violation of the FLSA. Named Plaintiff also asserts that Defendants
unlawfully failed to pay contractually owed wages to him and other similarly situated individuals
in violation of the state common law. As a result of Defendants’ unlawful actions, Named

Plaintiff and those similarly situated have suffered damages

JURISDICTION AND VENUE
2. The foregoing paragraphs are incorporated herein as if set forth in their entirety.
3. This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because the claims herein arise under laws of the United States, the FLSA, 29
U.S.C. § 201 et seq. This Court has jurisdiction over the state law claims because they are
supplemental to the underlying federal claims and arise out of the same transaction or
occurrence, having the same common nucleus of operative facts pursuant to 28 U.S.C. §l367(a).
4. This Court may properly maintain personal jurisdiction over Defendants because
Defendants’ contacts with this state and this judicial district are sufficient for the exercise of
jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice.

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 3 of 13 Page|D #: 3

5. Venue is properly laid in this judicial district pursuant to 28 U.S.C. §§ l39l(b)(l)
and (b)(2), because Defendants reside in and/or conduct business in this judicial district and
because a substantial part of the acts and/or omissions giving rise to the claims set forth herein
occurred in this judicial district.

PARTIES

6. The foregoing paragraphs are incorporated herein as if set forth in full.

7. Named Plaintiff Joseph Koeberlein (hereinafter “Named Plaintiff’) is an adult
individual with an address as set forth above.

8. Defendant Sagamore Home Mortgage, LLC (hereinafter “Defendant Sagamore”)
is a company that operates in Indiana and is located at the address as set forth above.

9. Defendant Douglas Dodson (hereinafter “Defendant Dodson”) was an officer for
Defendant Sagamore at all times relevant herein.

10. Defendant Scott Cole (hereinafter “Defendant Cole”) was an officer for
Defendant Sagamore at all times relevant herein.

ll. Defendant Scott Peachee (hereinafter “Defendant Peachee”) was an officer for
Defendant Sagamore at all times relevant herein.

12. Defendants John Doe l through John Doe 5 are presently unknown persons who,
directly or indirectly, directed, aided, abetted, and/or assisted with creating and/or executing the
policies and practices of Defendants which resulted in Defendants’ failing to pay Named
Plaintiff and Plaintiffs proper compensation pursuant to federal and state law.

13. Defendants John Doe 6 through John Doe 10 are presently unknown persons who

had control over processing payroll regarding Named Plaintiff and those similarly situated

Case 1:18-oV-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 4 of 13 Page|D #: 4

14. At all times relevant herein, Defendants acted by and through their agents,
servants, and employees, each of whom acted at all times relevant herein in the course and scope
of their employment with and for Defendants.

COLLECTIVE ACTION ALLEGATIONS

15. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

16. In addition to bringing this action individually, Named Plaintiff brings this action
for violations of the FLSA as a collective action pursuant to Section 16(b) of the FLSA, 29
U.S.C. § 216(b), on behalf of all persons presently and formerly employed by Defendants as
Loan Officers, or in other positions subject to Defendants’ failure to pay the minimum wage
and/or overtime wages as described herein and who worked for Defendants anywhere in the
United States at any point during the time period from three years preceding the date the instant
action was initiated through the present (members of this putative class are referred to as
“Collective Plaintiffs”).

17. Named Plaintiff and Collective Plaintiffs are similarly situated, were subject to
substantially similar pay provisions and are all subject to Defendants’ unlawful policies and
practices as discussed infra.

18. There are numerous similarly situated current and former employees of
Defendants who were improperly compensated for overtime work in violation of the FLSA and
who would benefit from the issuance of a Court Supervised Notice of the instant lawsuit and the
opportunity to join in the present lawsuit.

19. Similarly situated employees (i.e. Collective Plaintiffs) are known to Defendants,

are readily identifiable by Defendants, and can be located through Defendants’ records.

Case 1:18-oV-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 5 of 13 Page|D #: 5

20. Therefore, Named Plaintiff should be permitted to bring this action as a collective
action for and on behalf of himself and those employees similarly situated, pursuant to the “opt-

in” provisions of the FLSA, 29 U.S.C. § 216(b).

CLASS ACTION ALLEGATIONS UNDER THE STATE COMMON LAW §§REACH
OF CONTRACT[

21. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

22. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Named Plaintiff
brings his claim for relief to redress Defendants’ violations of state common law on behalf of
himself and those similarly situated,

23. Specifically, Named Plaintiff seeks to represent a class of all individuals who
worked or work for Defendants as Loan Officers and other Similar positions and who worked in
the United States and were subject to the Defendants failure to pay all wages owed pursuant to
their contracts, as discussed infra, at any point during the time period from three (3) years
preceding the date the instant action was initiated through the present (members of this putative
class are referred to as “Breach Class Plaintiffs”).

24. The class is so numerous that the joinder of all class members is impracticable
Named Plaintiff does not know the exact size of the class, as such information is in the exclusive
control of Defendants; however, on information and belief, the number of potential class
members is over 40 individuals

25. Named Plaintiffs claims are typical of the claims of the Breach Class Plaintiffs,
because Named Plaintiff, like all Breach Class Plaintiffs, within the last six (6) years, had
contracts with Defendants requiring Defendants to pay him commissions based on a percentage
loan closed on behalf of Defendants’ clients and whom Defendants failed to pay owed money

pursuant to said contracts.

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 6 of 13 Page|D #: 6

26. Named Plaintiff will fairly and adequately protect the interests of the Breach
Class Plaintiffs because Named Plaintiffs interests are coincident with, and not antagonistic to,
those of the class. Named Plaintiff has retained counsel with substantial experience in the
prosecution of claims involving employee wage disputes.

27. No difficulties are likely to be encountered in the management of this class action
that would preclude its maintenance as a class action. The class will be easily identifiable from
Defendants’ records.

28. A class action is superior to other available methods for the fair and efficient
adjudication of this controversy. Such treatment will allow all similarly situated individuals to
prosecute their common claims in a single forum simultaneously Prosecution of separate
actions by individual members of the putative class would create the risk of inconsistent or
varying adjudications with respect to individual members of the class that would establish
incompatible standards of conduct for Defendants. Furthermore, the amount at stake for
individual putative class members may not be great enough to enable all of the individual
putative class members to maintain separate actions against Defendants.

29. Questions of law and fact that are common to the members of the class
predominate over questions that affect only individual members of the class. Among the
questions of law and fact that are common to the class are whether Named Plaintiff and Breach
Class Plaintiffs had a contract with Defendants and whether Defendants breached their contracts
by failing to pay them all money owed pursuant to the contracts.

Collective Reference to PlLative Classes

30. The foregoing paragraphs are incorporated herein as if set forth in full.

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 7 of 13 Page|D #: 7

31. The members of all the above-defined putative classes (i.e., Collective Plaintiffs

and Breach Class Plaintiffs) collectively shall be referred to as “All Class Plaintiffs.”
FACTUAL BACKGROUND

32. The foregoing paragraphs are incorporated herein as if set forth in full.

33. Named Plaintiff worked for Defendants as a Loan Officer from on or around July
11, 2016 for approximately 1.5 years until on or around December 20, 2017.

34. All Class Plaintiffs worked/work for Defendants as Loan Oflicers.

35. Named Plaintiff signed contracts titled “Corporate Loan Officer Compensation
Plan,” which explicitly identifies the Named Plaintiff as being an “employee”.

36. Collective Plaintiffs and Breach Class Plaintiff signed contracts titled “Corporate
Loan Officer Compensation Plan,” which explicitly identifies them as being an “employee”.

37. At all times relevant hereto, Defendant Dodson exercised control of Defendant
Sagamore’s operations, had the authority to hire and fire employees, the power to determine
salaries, and controlled significant aspects of Defendant Sagamore’s day-to-day functions

38. At all times relevant hereto, Defendant Cole exercised control of Defendant
Sagamore’s operations, had the authority to hire and fire employees, the power to determine
salaries, and controlled significant aspects of Defendant Sagamore’s day-to-day functions ,

39. At all times relevant hereto, Defendant Peachee exercised control of Defendant
Sagamore’s operations, had the authority to hire and fire employees, the power to determine

salaries, and controlled significant aspects of Defendant Sagamore’s day-to-day functions

Failure to Pay the Minimum Wage
(Named Plaintiff and Collective Plaintiffs v. Defendants)

40. The foregoing paragraphs are incorporated herein as if set forth in full.

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 8 of 13 Page|D #: 8

41. Defendants failed tolpay Named Plaintiff any compensation for several weeks in
which he performed work during December 2017 .

42. Accordingly, Defendants failed to pay Named Plaintiff the minimum wage under
the FLSA for said workweeks.

43. Defendants failed to pay Collective Plaintiffs any compensation for at least one
workweek during the last three (3) years

44. Accordingly, Defendants failed to pay Collective Plaintiffs the minimum wage
under the FLSA for all hours worked.

45. As a result of Defendants’ aforesaid illegal actions, Named Plaintiff and
Collective Plaintiffs have suffered damages

Named Plaintiff and Collective Plaintiffs Were Non-Exempt Emplovees Ugder tl_re FLSA

46. The foregoing paragraphs are incorporated herein as if set forth in full.

47. At no time did Named Plaintiff hire or fire any employees of Defendants

48. At no time did Collective Plaintiffs hire or fire any employees of Defendants

49. At no time did Named Plaintiff supervise any employees of Defendants

50. At no time did Collective Plaintiffs supervise any employees of Defendants

51. At no time did Named Plaintiff exercise discretion or independent judgment over
matters of significance on behalf of Defendants

52. At no time did Collective Plaintiffs exercise discretion or independent judgment
over matters of significance on behalf of Defendants

53. Accordingly, Named Plaintiff and Collective Plaintiffs were/are, within the

meaning of the FLSA, non-exempt hourly employees of Defendants

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 9 of 13 Page|D #: 9

Failure to Pay Overtime Wages for All Overtime Hours Worked
(Named Plaintiff and Collective Plaintiffs v. Defendants)

54. The foregoing paragraphs are incorporated herein as if set forth in full.

55. Within the three (3) years preceding the filing of the instant complaint, Named
Plaintiff worked over 40 hours in a workweek during the majority of workweeks.

56. However, at no time after July 2016 did Defendants pay Named Plaintiff any
overtime compensation for the hours he worked over 40 hours in a workweek.

57 . Collective Plaintiffs worked over 40 hours in a workweek during at least one
workweek within the three years preceding the filing of the instant complaint

58. However, at no time after July 2016 did Defendants pay Collective Plaintiffs any
overtime compensation for the hours they worked over 40 hours in a workweek.

59. As a result of Defendants’ aforesaid illegal actions, Named Plaintiff and

Collective Plaintiffs have suffered damages

Failure'to Pay Contractually Owed Wages
(Named Plaintiff and Breach Class Plaintiffs v. Defendants)

60. The foregoing paragraphs are incorporated herein as if set forth in full.
v 61. Pursuant to the contract between Named Plaintiff and Defendants, Defendants

owed Named Plaintiff a percentage of any loan that Named Plaintiff closed.

62. However, Defendants have failed to pay Named Plaintiff since November 20,
2017 for any loan Named Plaintiff closed.

63. Specifically, Defendants owes Named Plaintiff approximately $50,000.00 in
unpaid commissions, respectively.

64. Pursuant to the contracts between Defendant and the Breach Class Plaintiffs,

Defendants agreed to pay the Breach Class Plaintiffs a percentage of any loan closed.

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 10 of 13 Page|D #: 10

65. Defendants have failed to pay Breach Class Plaintiffs owed commissions pursuant
to their agreements with Defendants to pay,a percentage of each loan closed.

66. As a result of Defendants’ aforesaid illegal actions, Named Plaintiff and Breach
Class Plaintiffs have suffered damages

COUNT I
Fair Labor Standards Act g“FLSA”[
(Failure to pay Minimum Wage)
(Named Plaintiff and Collective Plaintiffs v. Defendants)

67. The foregoing paragraphs are incorporated herein as if set forth in full.

68. At all times relevant herein, Defendants have and continue to be employers within
the meaning of the FLSA.

69. Defendants Dodson, Cole, and Peachee specifically are employers within the
meaning of the FLSA because they each exercised control of Defendant Sagamore’s operations,
had the authority to hire and fire employees, the power to determine salaries, and controlled
significant aspects of Defendant Sagamore’s day-to-day functions

70. At all times relevant herein, Named Plaintiff and Collective Plaintiffs were
employed with Defendants as “employees” within the meaning of the FLSA.

71. At all times relevant herein, Defendants were responsible for paying wages to
Named Plaintiff and Collective Plaintiffs

72. Under the FLSA, an employer must pay an employee at least $7.25 for all hours
Worked in a workweek.

73. Defendants’ violations of the FLSA include, but are not limited to, failing to pay

Named Plaintiff and Collective Plaintiffs the minimum wage for all hours worked.

10

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 11 of 13 Page|D #: 11

74. Defendants’ conduct in failing to pay Named Plaintiff and Collective Plaintiffs
the minimum wage was/is willful and was/is not based upon any reasonable interpretation of the
law.

75. As a result of Defendants’ unlawful conduct, Named Plaintiff and Collective
Plaintiffs have suffered damages as set forth herein.

COUNT II
Fair Labor Standards Act g“FLSA”l

(Named Plaintiff and Collective Plaintiffs v. Defendants)
(Failure to pay Overtime Compensation)

76. The foregoing paragraphs are incorporated herein as if set forth in full.

77. At all times relevant herein, Named Plaintiff and Collective Plaintiffs were
employed with Defendants as “non-exempt employees” within the meaning of the FLSA.

78. Under the FLSA, an employer must pay a non-exempt employee at least one and
one-half times his or her regular rate for each hour worked over forty (40) hours per workweek.

79. Defendants’ violations of the FLSA include not paying Named Plaintiff and
Collective Plaintiffs at least one and one-half times their regular rate for hours worked over forty
(40) hours in a workweek.

80. Defendants’ conduct in failing to pay Named Plaintiff and Collective Plaintiffs
proper overtime wages was/is willful and was/is not based upon any reasonable interpretation of`
the law. y

81. As a result of Defendants’ unlawful conduct, Named Plaintiff and Collective

Plaintiffs have suffered damages as set forth herein.

11

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 Page 12 of 13 Page|D #: 12

COUNT II
ViolatL)_n_s of Cor_nmon Law
(Named Plaintiff and Breach Class Plaintiffs v. Defendants)
(Breach of Contract)

82. The foregoing paragraphs are incorporated herein as if set forth in full.

83. At all times relevant herein, Defendants and Named Plaintiff and Breach Class
Plaintiffs maintained a contractual relationship.

84. At all times relevant herein, Defendants are/were responsible for paying money to
Named Plaintiff and Breach Class Plaintiffs pursuant to their contracts

85. Defendants violated the contracts by failing to pay all owed money to Named
Plaintiff and Breach Class Plaintiffs pursuant to the terms of their contracts

86. As a result of Defendants’ conduct, Named Plaintiff and Breach Class Plaintiffs
have suffered damages as set forth herein.

WHEREFORE, Named Plaintiff, Collective Plaintiffs, and Breach Class Plaintiffs pray
that this Court enter an Order providing that:

(l) Defendants are to be prohibited from continuing to maintain its illegal policy,
practice or customs in violation of federal and state wage and hour laws and state common law;

(2) Defendants are to compensate, reimburse, and make Named Plaintiff, Collective
Plaintiffs, and Breach Class Plaintiffs whole for any and all pay they would have received had it
not been for Defendants’ illegal actions, including but not limited to past lost earnings;

(3) Named Plaintiff and Collective Plaintiffs are to be awarded liquidated damages
under the FLSA in an amount equal to the actual damages in this case;

(4) Named Plaintiff, Collective Plaintiffs, and Breach Class Plaintiffs are to be

awarded the costs and expenses of this action and reasonable legal fees as provided by applicable

federal and state law;

12

Case 1:18-cv-O3526-.]RS-TAB Dooument 1 Filed 11/13/18 ‘Page 13 of 13 Page|D #: 13

(5) Named Plaintiff, Collective Plaintiffs, and Breach Class Plaintiffs are to be
awarded all other relief this Court deems just and proper.

(6) The claims of Named Plaintiff, Collective Plaintiffs, and Breach Class Plaintiffs

Respe:ly Submitted,

y (J§shua S. Boyette, Esq.

Daniel A. Horowitz, Esq.
SWARTZ SWIDLER, LLC

1101 Kings Highway N., Ste. 402
Cherry Hill, NJ 08034

Phone: (856) 685-7420

Fax: (856) 685-7417

Email: jboyette@swartz-legal.com

are to receive a trial by jury.

(Signature on next page)

Date: November 8, 2018

DEMAND TO PRESERVE EVIDENCE

All Defendants are hereby directed to preserve all physical and electronic information
pertaining in any way to Named Plaintiff s and All Class Plaintiffs’ employrnent, to Named
Plaintiff s and All Class Plaintiffs’ cause of action and/or prayers for relief, and to any defenses
to same, including, but not limited to, electronic data storage, closed circuit TV footage, digital
images, computer images, cache memory, searchable data, emails, spread sheets, employment
files, memos, text messages, any and all online social or work related websites, entries on social
networking sites (including, but not limited to, Facebook, Twitter, MySpace, etc.), and any other
information and/or data and/or things and/or documents which may be relevant to any claim or

defense in this litigation.

13

